PER CURIAM.
Although the awards may he moderate in amount, we find no such violation of just principles, or clear and palpable mistake, or departure from the path of authority, as would warrant an increase thereof by this court. The libel as originally filed was that of the owners of the steam tug only. It does not even contain the general clause, “for themselves and others interested,” etc. The claimants’ payment into court of $100 for services of the steam tug and $50 accrued costs was, therefore, a tender of the full amount of the claim advanced against them up to the date of such tender, and the decree of the district court correctly awarded against the libelants all costs accruing subsequent thereto, their subsequent litigation having failed to establish their right to recover more than the amount of claimants’ offer. The appeal oñ this branch of the case is frivolous. Decree affirmed, with costs of this court.